DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application has an additional limitation reciting “a serial string of photovoltaic power sources comprising a photovoltaic panel.”

Instant Application #: 17/154,150				Patent #: 10/931,228
1. (New) A method for arc detection comprising:
receiving a first measurement of a noise voltage of a DC output power line connected to a load;
receiving a second measurement of a noise voltage of a DC input power line connected to a photovoltaic panel;
comparing the first measurement with the second measurement, thereby producing a differential noise voltage result; and
responsive to determining that the differential noise voltage result is more than a threshold value, detecting an arc condition,
wherein at least one of the noise voltage of the DC output power line and the noise voltage of the DC input power line is a root mean square (RMS) noise voltage.
1. A method for arc detection comprising: receiving a first measurement of a noise voltage of a load connected, via a DC power line, to a serial string of photovoltaic power sources comprising a photovoltaic panel; receiving a second measurement of a noise voltage of the photovoltaic panel; comparing the first measurement with the second measurement, thereby producing a differential noise voltage result; and responsive to determining that the differential noise voltage result is more than a threshold value, detecting an arc condition, wherein at least one of the noise voltage of the load and the noise voltage of the photovoltaic panel is a root mean square (RMS) noise voltage.
2. (New) The method of claim 1, further comprising: responsive to the arc condition, causing the photovoltaic panel to be disconnected from the load.
2. The method of claim 1, further comprising: responsive to the arc condition, causing the serial string of photovoltaic power sources to be disconnected from the load.
3. (New) The method of claim 1, further comprising:



responsive to the arc condition, transmitting a signal to the load.
4. The method of claim 3, wherein discontinuing transmission of the `keep alive` signal causes the power module to disconnect the photovoltaic panel from the load.
5. (New) The method of claim 1, wherein the first measurement or the second measurement or both the first measurement and the second measurement are modulated and received over one or more of the DC output power line or the DC input power line.
5. The method of claim 1, wherein the first measurement or the second measurement or both the first measurement and the second measurement are modulated and received over the DC power line.
6. (New) The method of claim 1, wherein the first measurement or the second measurement or both the first measurement and the second measurement are modulated and received over a wireless connection.
6. The method of claim 1, wherein the first measurement or the second measurement or both the first measurement and the second measurement are modulated and received over a wireless connection.
7. (New) The method of claim 1, wherein the threshold comprises at least one of a static threshold or a dynamic threshold.
7. The method of claim 1, wherein the threshold comprises at least one of a static threshold and a dynamic threshold.
8. (New) The method of claim 1, wherein the first measurement indicates an integration of the noise voltage of the load over a time period.
8. The method of claim 1, wherein the first measurement indicates an integration of the noise voltage of the load over a time period.
9. (New) A system comprising:
a serial string of photovoltaic power sources, each power source comprising a photovoltaic panel;
a load connected via a DC output power line, wherein the load comprises at least one of a direct-current to direct-current (DC-to-DC) converter and a direct-current to alternating- current (DC-to-AC) converter;
a controller;
a first sensor configured to measure one or more parameters at the DC output power line, producing a first measurement, and to provide the first measurement to the controller; and
a second sensor configured to measure one or more parameters at a DC input power line connected to the photovoltaic panel, producing a second measurement, and to provide the second measurement to the controller,
wherein the controller is configured to compare the first measurement and the second measurement, and in response to the comparison producing a result above a threshold, to detect an arc condition, and wherein the first 


10. The system of claim 9, wherein the controller is integrated with the load.
11. (New) The system of claim 9, wherein the one or more parameters at the DC output power line comprise one or more of a voltage or a current.
11. The system of claim 9, wherein the parameter at the photovoltaic panel is a voltage or a current.
12. (New) The system of claim 9, wherein the threshold comprises at least one of a static threshold or a dynamic threshold.
12. The system of claim 11, wherein the threshold comprises at least one of a static threshold and a dynamic threshold.
13. (New) The system of claim 9, wherein the controller is configured to send signals over one or more of the DC output power line or the DC input power line.
13. The system of claim 9, wherein the communication device is configured to provide the second measurement to the controller by modulating the second measurement on a power line.
14. (New) The system of claim 9, wherein the controller is configured to send signals to the load by wirelessly transmitting the signals.
14. The system of claim 9, wherein the communication device is configured to provide the second measurement to the controller by wirelessly transmitting the second measurement.
15. (New) The system of claim 9, wherein the controller is configured to transmit a signal responsive to the arc condition.
15. The system of claim 9, wherein the controller is configured to discontinue transmission of a `keep alive` signal responsive to the arc condition.
16. (New) An apparatus comprising: a memory; and a controller configured to: receive a first measurement of a root mean square (RMS) noise voltage of a DC output power line connected to a load; receive at least one second measurement of an RMS noise voltage of a DC input power line connected to a photovoltaic panel; compare the first measurement with the at least one second measurement; and detect an arc condition based on the comparison.
16. An apparatus comprising: a memory; and a controller configured to: receive a first measurement of a root mean square (RMS) noise voltage of a load connected, via a DC power line, to a plurality of photovoltaic panels in a serial string; receive at least one second measurement of an RMS noise voltage of at least one of the plurality of photovoltaic panels; compare the first measurement with the at least one second measurement; and detect an arc condition based on the comparison.
17. (New) The apparatus of claim 16, wherein the controller is further configured to, after detecting the arc condition, transmit a first signal to the load.
17. The apparatus of claim 16, wherein the controller is further configured to, prior to detecting the arc condition, transmit a `keep alive` signal to each of a plurality of power modules respectively connected to the plurality of photovoltaic panels.
18. (New) The apparatus of claim 17, wherein the controller is further configured to cease transmission of a second signal responsive to detecting the arc condition.
18. The apparatus of claim 17, wherein the controller is further configured to cease transmitting the `keep alive` signal to each of the plurality of power modules responsive to detecting the arc condition.

19. The apparatus of claim 16, wherein receiving the at least one second measurement comprises receiving, on the DC power line, a signal modulated with the second measurement.
20. (New) The apparatus of claim 16, wherein the controller is further configured to cause a disconnection of the photovoltaic panel.
20. The apparatus of claim 16, wherein the controller is further configured to cause a disconnection of at least one photovoltaic panel associated with the detected arc condition.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866